Exhibit 10.16
 
BRUNSWICK CORPORATION
 
2005 ELECTIVE DEFERRED INCENTIVE COMPENSATION PLAN
 
(As Amended and Restated Effective January 1, 2009)
 
SECTION 1
 
General
 
1.1. Purpose.  The Brunswick Corporation 2005 Elective Deferred Incentive
Compensation Plan (the “Plan”) was previously established by Brunswick
Corporation (the “Company”) so that it may provide eligible employees with an
opportunity to build additional financial security, thereby aiding the Company
in attracting and retaining employees of exceptional ability.  The Plan applies
to the deferral of amounts that are earned or become vested after December 31,
2004.  The Brunswick Corporation Elective Deferred Compensation Plan (the “Prior
Plan”) shall apply to the deferral of amounts that are earned and become vested
on or before December 31, 2004.  The following provisions constitute an
amendment and restatement of the Plan effective January 1, 2009.
 
1.2. Change in Control.  For purposes of the Plan, the term “Change in Control”
shall have the meaning set forth in Section 409A of the Code; provided, however,
in no event shall an acquisition of assets under Treasury Regulation
1.409A-3(i)(5)(vii) constitute a change in control event, unless such event is
also a sale or disposition of all or substantially all of the Company’s assets.
 
1.3. Code.  For purposes of the Plan, the term “Code” means the Internal Revenue
Code of 1986, as amended.  References to sections of the Code also refer to any
successor provisions thereof.  If, after the Effective Date, there is a change
in the provisions or interpretation of Code section 409A which would have a
material effect on the benefits of the Plan to a Participant or the Company, the
Company shall revise the Plan in good faith to preserve the benefits of the Plan
for the Company and the Participants.
 
1.4. Effective Date.  The “Effective Date” of this amendment and restatement of
the Plan is January 1, 2009.
 
1.5. Eligible Employees.  The term “Eligible Employee” for any period shall mean
any employee of the Company who is designated as an Eligible Employee for that
period, either by individual designation by the Committee, or by being a member
of a group of employees designated by the Committee.
 
1.6. Operation and Administration.  The authority to control and manage the
operation and administration of the Plan shall be vested in the Human Resources
and Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”).  In controlling and managing the operation and
administration of the Plan, the Committee shall have the rights, powers and
duties set forth in Section 6.  Capitalized terms in the Plan shall be defined
as set forth in the Plan.
 
1.7. Plan Year.  The term “Plan Year” means the calendar year.
 
1.8. Applicable Law.  The Plan shall be construed and administered in accordance
with the laws of the State of Illinois to the extent that such laws are not
preempted by the laws of the United States of America.
 
1.9. Notices.  Any notice or document required to be filed with the Plan
Administrator (as defined in subsection 6.1) or the Committee under the Plan
will be properly filed if delivered or mailed to the Plan Administrator, in care
of the Company, at its principal executive offices.  The Plan Administrator may,
by advance written notice to affected persons, revise such notice procedure from
time to time.  Any notice required under the Plan may be waived by the person
entitled to notice.
 
1.10. Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the Plan Administrator at
such times, in such form, and subject to such restrictions and limitations as
the Plan Administrator shall require.
 
1.11. Benefits Under Qualified Plans.  Compensation of any Participant that is
deferred under the Plan, and benefits payable under the Plan, shall be
disregarded for purposes of determining the benefits under any plan that is
intended to be qualified under section 401(a) of the Code.
 
1.12. Other Costs and Benefits.  The Plan is intended to defer, but not to
eliminate, payment of compensation to a Participant.  Accordingly, if any
compensation or benefits that would otherwise be provided to a Participant in
the absence of the Plan are reduced or eliminated by reason of deferral under
the Plan, the Company shall equitably compensate the Participant for such
reduction or elimination.  However, no reimbursement will be made for increased
taxes resulting from benefits under the Plan (whether resulting from a change in
individual income tax rates or otherwise).
 
1.13. Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
 
1


 
1.14. Withholding.   Except as otherwise provided by the Committee, (i) the
deduction of withholding and any other taxes required by law will be made from
all amounts paid in cash and (ii) in the case of payments in shares of common
stock of the Company (“Company Stock”), the Participant shall be required to pay
in cash the amount of any taxes required to be withheld prior to receipt of such
Company Stock, or alternatively, a number of shares of Company Stock the Fair
Market Value (defined below) of which equals the amount required to be withheld
may be deducted from the payment; provided, however, that the number of shares
of Company Stock so deducted may not have an aggregate Fair Market Value in
excess of the amount determined by applying the minimum statutory withholding
rate.  “Fair Market Value” means the closing price on the New York Stock
Exchange - Composite Transactions Tape on the relevant date or on the next
preceding date on which a closing price was quoted; provided, however, that the
Committee may specify some other definition of Fair Market Value.
 
1.15. Adjustments.  In the event of any increase or decrease in the number of
issued shares of Company Stock resulting from a subdivision or consolidation of
shares or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in shares, effected without receipt of consideration by the
Company, or other change in corporate or capital structure, the number and class
of securities distributable under this Plan and the number of share units in
Participants’ Elective Stock Deferral Accounts shall be appropriately adjusted
by the Committee; provided, however, that any fractional shares resulting from
any such adjustment shall be eliminated.  The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive.
 
SECTION 2
 
Participation
 
2.1. Deferral Election.  An Eligible Employee shall participate in the Plan by
electing to defer payment of all or a portion of the Eligible Employee’s
Eligible Compensation pursuant to the terms of a “Deferral Election.”  An
Eligible Employee’s Deferral Election shall be made in the form and during the
election period specified by the Committee.  Such election period shall end no
later than the last day of the Plan Year preceding the Plan Year to which the
election applies; provided, however, if the Committee determines that the
Eligible Compensation being deferred satisfies the requirements of
“performance-based compensation” within the meaning of Code Section 409A, then
any election to defer such Eligible Compensation must be made no later than the
date which is six months prior to the end of the performance period; provided,
further, that a new Eligible Employee may make a Deferral Election with respect
to Eligible Compensation earned after the election is made within 30 days after
becoming an Eligible Employee.  A deferral election shall be irrevocable for the
Plan Year to which it relates.  All Plan deferral elections shall be
administered in accordance with the requirements of Code Section 409A.
 
2.2. Eligible Compensation.  For purposes of the Plan, a Participant’s “Eligible
Compensation” from the Company for any Plan Year means such amounts as would
otherwise be payable to the Participant by the Company, and which are designated
by the Committee as compensation eligible for deferral in accordance with the
Plan.
 
2.3. Plan Not Contract of Employment.  The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of the Company nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.
 
SECTION 3
 
Plan Accounting
 
3.1. Deferred Compensation Accounts.  A “Deferred Compensation Account” shall be
established on behalf of each Participant.  Subject to subsection 3.2, the
balance of a Participant’s Deferred Compensation Account shall be credited with
the amount by which the Participant’s Eligible Compensation subject to a
Deferral Election is reduced pursuant to the Deferral Election that is not
deferred into an Elective Stock Deferral Account pursuant to subsection
3.2.  Participants’ Deferred Compensation Accounts shall be maintained, adjusted
(including adjustments for hypothetical investment returns) and distributed as
provided in the Brunswick Restoration Plan.
 
3.2. Elective Stock Deferral Accounts.  A Participant’s Deferral Election with
respect to an award under the Brunswick Performance Plan (“BPP”) (or the
Brunswick Corporation Strategic Incentive Plan (“SIP”) for periods prior to
January 1, 2008) may designate all or a portion of such award to be deferred
into an “Elective Stock Deferral Account” for the Participant.  A Participant’s
Elective Stock Deferral Account shall be credited with (i) the number of
“Original” stock units equal to the sum of (i) the number of shares of Company
Stock the Fair Market Value of which (determined as of the date on which funding
of the deferred BPP award is approved by the Committee) equals the amount of the
BPP award deferred into the Elective Stock Deferral Account and (ii) the number
of “Premium” stock units equal to 20% of the number of Original stock units
determined in (i).  As of each accounting date, a Participant’s Elective Stock
Deferral Account shall be adjusted to reflect the deemed reinvestment of
dividends in accordance with the terms of the Company’s dividend reinvestment
program, as in effect from time to time, and shall be charged the amount of any
distributions under the Plan with respect to that Account that have not
previously been charged.
 
3.3. Statement of Accounts.  The Company shall periodically provide each
Participant with a statement of the transactions in the Participant’s Accounts.
 
2


 
SECTION 4
 
Distributions
 
4.1. General.  Subject to this Section 4, the balance of a Participant’s
Account(s) shall be distributed in a single lump sum as soon as practicable
after the date the Participant ceases to be employed by the Company; provided,
however, that distribution to a Participant who is a corporate officer or an
employee in Salary Grade 21 or above shall be made six months after the date the
Participant ceases to be employed by the Company.  In no event shall the amount
distributed with respect to any Participant’s Account(s) as of any date exceed
the amount of the balance of the Account(s) as of that date.
 
4.2. In-Service Distribution Election for Elective Stock Deferral Accounts.  A
Participant may elect in the Deferral Election with respect to a BPP award (or
SIP award, prior to 2008), in accordance with such rules and procedures as
determined by the Committee, to receive a distribution of the stock units
credited to the Participant’s Elective Stock Deferral Account with respect to
such award prior to the date the Participant ceases to be employed by the
Company (“In-Service Distribution Election”); provided, however, that no
In-Service Distribution Election may be changed after it has been made and,
subject to subsection 4.1, no distribution to be made pursuant to an In-Service
Distribution Election may be accelerated to a date earlier than that set forth
in the In-Service Distribution Election.
 
4.3. Forfeiture of Unvested Premium Stock Units.  In the event of any
distribution of Original stock units that were credited to a Participant’s
Elective Stock Deferral Account as a result of a deferred BPP award (or SIP
award, if applicable) less than three years before the date of distribution,
other than a distribution following termination of the Participant’s employment
due to death, permanent and total disability, after a Change in Control, or
after the sum of the Participant’s age and years of service is at least 65, the
Premium stock units (and associated dividend reinvestments) that were credited
at the same time as such Original stock units shall be forfeited.
 
4.4. Medium of Payment.  All distributions from Participants’ Deferred
Compensation Accounts shall be paid in cash and all distributions from
Participants’ Elective Stock Deferral Accounts shall be distributed by the
Company in shares of Company Stock.
 
4.5. Beneficiary.  Subject to the terms of the Plan, any benefits payable to a
Participant under the Plan that have not been paid at the time of the
Participant’s death shall be paid at the time and in the form determined in
accordance with the foregoing provisions of the Plan, to the beneficiary
designated by the Participant in writing filed with the Plan Administrator in
such form and at such time as the Plan Administrator shall require.  A
beneficiary designation form will be effective only when the signed form is
filed with the Plan Administrator while the Participant is alive and will cancel
all beneficiary designation forms filed earlier.  If a deceased Participant
failed to designate a beneficiary, or if the designated beneficiary of a
deceased Participant dies before the Participant or before complete payment of
the Participant’s benefits, the amounts shall be paid to the Participant’s
surviving spouse, or if the Participant has no surviving spouse, to the legal
representative or representatives of the estate of the last to die of the
Participant and the Participant’s designated beneficiary.
 
4.6. Distributions to Disabled Persons.  Notwithstanding the provisions of this
Section 4, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage such person’s financial affairs, the Plan Administrator may direct that
payment be made to a relative or friend of such person for the benefit of such
person until claim is made by a conservator or other person legally charged with
the care of such person or such person’s estate, and such payment shall be in
lieu of any such payment to such Participant or beneficiary.  Thereafter, any
benefits under the Plan to which such Participant or beneficiary is entitled
shall be paid to such conservator or other person legally charged with the care
of such person or such person’s estate.
 
4.7. Benefits May Not be Assigned.  Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt of the amounts, if any, payable hereunder, or any part
hereof, which are expressly declared to be unassignable and
non-transferable.  No part of the amounts payable shall be, prior to actual
payment, subject to seizure or sequestration for payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, or be transferred by operation of law in the event of the Participant’s
or any other person’s bankruptcy or insolvency.  Payments to or on behalf of a
Participant under the Plan are not subject to reduction or offset for amounts
due or alleged to be due from the Participant to the Company.
 
SECTION 5
 
Source of Benefit Payments
 
Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Company.  Nothing contained in the Plan shall constitute a
guarantee by the Company that the assets of the Company shall be sufficient to
pay any benefits to any person.
 
3


 
SECTION 6
 
Committee
 
6.1. Powers of Committee.  Responsibility for the day-to-day administration of
the Plan shall be vested in the Plan Administrator, which shall be the Committee
or its delegate.  The authority to control and manage all other aspects of the
operation and administration of the Plan shall also be vested in the
Committee.  The Committee is authorized to interpret the Plan, to establish,
amend, and rescind any rules and regulations relating to the Plan, to determine
the terms and provisions of any agreements made pursuant to the Plan, and to
make all other determinations that may be necessary or advisable for the
administration of the Plan.  Except as otherwise specifically provided by the
Plan, any determinations to be made by the Committee under the Plan shall be
decided by the Committee in its sole discretion.  Any interpretation of the Plan
by the Committee and any decision made by it under the Plan is final and binding
on all persons.
 
6.2. Delegation by Committee.  The Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.  Until the Committee takes action to the contrary:
 
(a)  
The Chief Executive Officer of the Company shall be delegated the power and
responsibility to take all actions assigned to or permitted to be taken by the
Committee under Section 2, Section 3, and Section 4 (other than the powers and
responsibility of the Plan Administrator).

 
(b)  
The powers and responsibilities of the Plan Administrator shall be delegated to
the Vice President - Human Resources (or delegate) of the Company, subject to
such direction as may be provided to the Vice President - Human Resources or
delegate from time to time by the Committee and the Chief Executive Officer of
the Company.

 
 
6.3. Information to be Furnished to Committee.  The Company shall furnish the
Committee with such data and information as may be required for it to discharge
its duties.  The records of the Company as to an employee’s or Participant’s
employment, termination of employment, leave of absence, reemployment and
Eligible Compensation shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the Plan.
 
6.4. Liability and Indemnification of Committee.  No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
such person’s own fraud or willful misconduct; nor shall the Company be liable
to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company.  The Committee,
the individual members thereof, and persons acting as the authorized delegates
of the Committee under the Plan, shall be indemnified by the Company against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises.  This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.
 
SECTION 7
 
Amendment and Termination
 
The Committee may, at any time, amend or terminate the Plan (including the rules
for administration of the Plan), provided, however, no amendment or termination
may materially adversely affect the rights of any Participant or beneficiary
under the Plan, subject to the following:
 
(a)  
The Committee, with the approval of the Board, may terminate the Plan, in which
case benefits shall continue to be paid in accordance with the terms of the
Plan, unless the Committee determines to pay all benefits in a lump sum payment
during the period beginning 12 months after the termination date and ending 24
months after the termination; provided, further if the Plan is terminated in
connection with a Change in Control, all benefits shall be paid during the
period beginning 30 days prior to such Change in Control and ending 12 months
after the Change in Control.

 
(b)  
Prior to the beginning of any Plan Year, the Committee may eliminate future
deferrals under the Plan for such Plan Year.

 

(c)  
Notwithstanding any other provision of the Plan to the contrary, neither the
Committee nor the Board may delegate its rights and responsibilities under this
Section 7; provided, however, that, the Board of Directors may, from time to
time, substitute itself, or another committee of the Board, for the Human
Resources and Compensation Committee under this Section 7.

 
4

